                               Case 19-12347-BLS            Doc 153       Filed 12/02/19        Page 1 of 9



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

                                                                        )
             In re:                                                     ) Chapter 11
                                                                        )
             ARSENAL RESOURCES DEVELOPMENT                              ) Case No. 19-12347 (BLS)
             LLC, et al.,                                               )
                                                                        ) Jointly Administered
                             Debtors.1                                  )
                                                                        )

                                  NOTICE OF AGENDA OF MATTERS SCHEDULED
                               FOR HEARING ON DECEMBER 4, 2019 AT 10:00 A.M. (ET)2

             Location:         UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                               DELAWARE, 824 N. MARKET STREET, 5TH FLOOR, COURTROOM
                               NO. 4, WILMINGTON, DELAWARE 19801

             UNCONTESTED MATTERS – CERTIFICATIONS FILED

             1.       Motion of Debtors for Interim and Final Orders (A) Authorizing Continued Use of
                      Existing Cash Management System, Including Maintenance of Existing Bank Accounts,
                      Checks and Business Forms, (B) Authorizing Continuation of Existing Deposit Practices,
                      (C) Waiving Certain U.S. Trustee Guidelines, (D) Authorizing Continuation of
                      Intercompany Transactions and (E) Granting Priority Status to Postpetition Intercompany
                      Claims [D.I. 4, 11/8/19]

                      Response Deadline:                                   November 27, 2019 at 4:00 p.m. (ET)

                      Responses Received:                                  None

                      Related Documents:

                          A.       Interim Order [D.I. 81, 11/12/19]



             1
                  The debtors in the chapter 11 cases, along with the last four digits of each debtor’s United States federal tax
                  identification number, are: Arsenal Resources Development LLC (4072); Arsenal Energy Holdings LLC
                  (6279); Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); Arsenal
                  Resources Development Holdings 2 LLC (3020); Arsenal Resources Development Holdings 1 LLC (9647);
                  Arsenal Gas Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses
                  Gathering LLC (6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings,
                  LLC (8135); River Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating,
                  LLC (4051); and Seneca-Upshur Petroleum, LLC (9204). The debtors’ mailing address is 6031 Wallace Road
                  Ext., Suite 300, Wexford, PA 15090.

             2
                  Please be advised that the hearing will be held on the 5th Floor, in Courtroom No. 4.



25615237.1
                          Case 19-12347-BLS       Doc 153     Filed 12/02/19     Page 2 of 9



                     B.      Omnibus Notice of First Day Motions and Final Hearing Thereon [D.I. 108,
                             11/13/19]

                     C.      Certification of Counsel [D.I. 146, 12/2/19]

                     D.      Proposed Final Order

                  Status:    The Debtors did not receive any responses to entry of the Proposed Final
                             Order. The Debtors incorporated the informal comments they received to the
                             Interim Order to the Proposed Final Order and submitted a revised Proposed
                             Final Order under Certification of Counsel. No hearing is necessary unless
                             the Court has questions.

             2.   Motion of Debtors for Interim and Final Orders (A) Prohibiting Utility Companies From
                  Altering or Discontinuing Service on Account of Prepetition Invoices, (B) Approving
                  Deposit as Adequate Assurance of Payment and (C) Establishing Procedures for
                  Resolving Requests By Utility Companies for Additional Assurance of Payment [D.I. 6,
                  11/8/19]

                  Response Deadline:                             November 27, 2019 at 4:00 p.m. (ET)

                  Responses Received:                            None

                  Related Documents:

                     A.      Interim Order [D.I. 83, 11/12/19]

                     B.      Omnibus Notice of First Day Motions and Final Hearing Thereon [D.I. 108,
                             11/13/19]

                     C.      Certification of Counsel [D.I. 147, 12/2/19]

                     D.      Proposed Final Order

                  Status:    The Debtors did not receive any responses to entry of the Proposed Final
                             Order. The Debtors incorporated the informal comments they received to the
                             Interim Order to the Proposed Final Order and submitted a revised Proposed
                             Final Order under Certification of Counsel. No hearing is necessary unless
                             the Court has questions.

             3.   Motion of Debtors for Interim and Final Orders (A) Authorizing Payment of Certain
                  Prepetition Workforce Obligations, (B) Authorizing Continuance of Workforce
                  Programs, (C) Authorizing Payment of Withholding and Payroll-Related Taxes and
                  (D) Authorizing Payment of Prepetition Claims Owing to Workforce Program
                  Administrators or Providers [D.I. 7, 11/8/19]

                  Response Deadline:                             November 27, 2019 at 4:00 p.m. (ET)

                  Responses Received:                            None

25615237.1                                                2
                          Case 19-12347-BLS       Doc 153     Filed 12/02/19     Page 3 of 9




                  Related Documents:

                     A.      Interim Order [D.I. 85, 11/12/19]

                     B.      Omnibus Notice of First Day Motions and Final Hearing Thereon [D.I. 108,
                             11/13/19]

                     C.      Certificate of No Objection [D.I. 137, 12/2/19]

                     D.      Proposed Final Order

                  Status:    No objections have been received and a Certificate of No Objection has been
                             filed. No hearing is necessary unless the Court has questions.

             4.   Motion of Debtors for Interim and Final Orders Authorizing Payment of Prepetition
                  Taxes and Fees [D.I. 8, 11/8/19]

                  Response Deadline:                             November 27, 2019 at 4:00 p.m. (ET)

                  Responses Received:                            None

                  Related Documents:

                     A.      Interim Order [D.I. 87, 11/12/19]

                     B.      Omnibus Notice of First Day Motions and Final Hearing Thereon [D.I. 108,
                             11/13/19]

                     C.      Certificate of No Objection [D.I. 138, 12/2/19]

                     D.      Proposed Final Order

                  Status:    No objections have been received and a Certificate of No Objection has been
                             filed. No hearing is necessary unless the Court has questions.

             5.   Motion of Debtors for Interim and Final Orders Authorizing Payment of (A) Royalty
                  Payments, (B) Working Interest Disbursements and (C) Other Obligations in the
                  Ordinary Course of Business [D.I. 10, 11/8/19]

                  Response Deadline:                             November 27, 2019 at 4:00 p.m. (ET)

                  Responses Received:                            None

                  Related Documents:

                     A.      Interim Order [D.I. 90, 11/12/19]



25615237.1                                                3
                          Case 19-12347-BLS       Doc 153     Filed 12/02/19     Page 4 of 9



                     B.      Omnibus Notice of First Day Motions and Final Hearing Thereon [D.I. 108,
                             11/13/19]

                     C.      Certification of Counsel [D.I. 148, 12/2/19]

                     D.      Proposed Final Order

                  Status:    The Debtors did not receive any responses to entry of the Proposed Final
                             Order. The Debtors incorporated the informal comments they received to the
                             Interim Order to the Proposed Final Order and submitted a revised Proposed
                             Final Order under Certification of Counsel. No hearing is necessary unless
                             the Court has questions.

             6.   Motion of the Debtors for Entry of Interim and Final Orders (A) Authorizing Payment of
                  Prepetition Lienable Operating Expenses and (B) Granting Related Relief [D.I. 11,
                  11/8/19]

                  Response Deadline:                             November 27, 2019 at 4:00 p.m. (ET)

                  Responses Received:                            None

                  Related Documents:

                     A.      Interim Order [D.I. 91, 11/12/19]

                     B.      Omnibus Notice of First Day Motions and Final Hearing Thereon [D.I. 108,
                             11/13/19]

                     C.      Certificate of No Objection [D.I. 139 12/2/19]

                     D.      Proposed Final Order

                  Status:    No objections have been received and a Certificate of No Objection has been
                             filed. No hearing is necessary unless the Court has questions.

             7.   Motion of Debtors for Entry of Interim and Final Orders (A) Authorizing the Debtors to
                  Pay Prepetition Claims of Specified Trade Creditors, (B) Authorizing Applicable Banks
                  and Other Financial Institutions to Honor and Process Related Checks and Transfers and
                  (C) Granting Related Relief [D.I. 12, 11/8/19]

                  Response Deadline:                             November 27, 2019 at 4:00 p.m. (ET)

                  Responses Received:                            None

                  Related Documents:

                     A.      Interim Order [D.I. 92, 11/12/19]



25615237.1                                                4
                          Case 19-12347-BLS       Doc 153     Filed 12/02/19     Page 5 of 9



                     B.      Omnibus Notice of First Day Motions and Final Hearing Thereon [D.I. 108,
                             11/13/19]

                     C.      Certificate of No Objection [D.I. 140, 12/2/19]

                     D.      Proposed Final Order

                  Status:    No objections have been received and a Certificate of No Objection has been
                             filed. No hearing is necessary unless the Court has questions.

             8.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                  (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate
                  Protection to Prepetition Secured Parties, (III) Granting Liens and Superpriority Claims,
                  (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing and (VI) Granting
                  Related Relief [D.I. 13 (Sealed Version) and 14 (Redacted Version), 11/8/19]

                  Response Deadline:                             November 27, 2019 at 4:00 p.m. (ET)

                  Responses Received:

                     A.      Informal comments from Columbia Gas Transmission, LLC

                  Related Documents:

                     B.      Declaration of Avi Robbins in Support of the Debtors’ Motion for Entry of
                             Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain
                             Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate
                             Protection to Prepetition Secured Parties, (III) Granting Liens and
                             Superpriority Claims, (IV) Modifying the Automatic Stay, (V) Scheduling a
                             Final Hearing and (VI) Granting Related Relief [D.I. 16, 11/8/19]

                     C.      Interim Order [D.I. 99, 11/12/19]

                     D.      Omnibus Notice of First Day Motions and Final Hearing Thereon [D.I. 108,
                             11/13/19]

                     E.      Certification of Counsel [D.I. 149, 12/2/19]

                     F.      Proposed Order

                  Status:    Columbia Gas Transmission, LLC’s concerns have been resolved, and a
                             proposed form of order approving the Motion on a final basis (the “Proposed
                             Final Order”) has been submitted under Certification of Counsel. The
                             Proposed Final Order also reflects the informal comments the Debtors
                             received to the Interim Order. No hearing is necessary unless the Court has
                             questions.




25615237.1                                                5
                           Case 19-12347-BLS       Doc 153     Filed 12/02/19   Page 6 of 9



             9.    Motion of Debtors for Entry of an Order Authorizing the Filing Under Seal of the DIP
                   Engagement Letter [D.I. 15, 11/8/19]

                   Response Deadline:                          November 27, 2019 at 4:00 p.m. (ET)

                   Responses Received:                         None

                   Related Documents:

                      A.      Notice of Motion [D.I. 109, 11/13/19]

                      B.      Certificate of No Objection [D.I. 141, 12/2/19]

                      C.      Proposed Order

                   Status:    No objections have been received and a Certificate of No Objection has been
                              filed. No hearing is necessary unless the Court has questions.

             10.   Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
                   of Simpson Thacher & Bartlett LLP as Counsel to the Debtors Pursuant to Sections
                   327(a) and 330 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local
                   Rules 2014-1 and 2016-1 Nunc Pro Tunc to the Petition Date [D.I. 110, 11/13/19]

                   Response Deadline:                          November 27, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   Related Documents:

                      A.      Supplemental Declaration of Michael H. Torkin in Support of the Debtors’
                              Application for Entry of an Order Authorizing the Retention and Employment
                              of Simpson Thacher & Bartlett LLP as Counsel to the Debtors Pursuant to
                              Sections 327(a) and 330 of the Bankruptcy Code, Bankruptcy Rules 2014(a)
                              and 2016, and Local Rules 2014-1 and 2016-1 Nunc Pro Tunc to the Petition
                              Date [D.I. 144, 12/2/19]

                      B.      Certificate of No Objection [D.I. 145, 12/2/19]

                      C.      Proposed Order

                   Status:    No objections have been received and a Certificate of No Objection has been
                              filed. No hearing is necessary unless the Court has questions.

             11.   Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy Code,
                   Authorizing the Retention and Employment of Young Conaway Stargatt & Taylor, LLP
                   as Co-Counsel to the Debtors, Nunc Pro Tunc to the Petition Date [D.I. 111, 11/13/19]

                   Response Deadline:                          November 27, 2019 at 4:00 p.m. (ET)


25615237.1                                                 6
                           Case 19-12347-BLS       Doc 153     Filed 12/02/19   Page 7 of 9



                   Responses Received:

                      A.      Informal comments from the Office of the United States Trustee

                   Related Documents:

                      B.      Certification of Counsel [D.I. 150, 12/2/19]

                      C.      Proposed Order

                   Status:    The Office of the United States Trustee’s concerns have been resolved. No
                              hearing is necessary unless the Court has questions.

             12.   Debtors’ Application for Entry of an Order Authorizing the Employment and Retention
                   of PJT Partners LP as Investment Banker for the Debtors and Debtors in Possession Nunc
                   Pro Tunc to the Petition Date Pursuant to Sections 327(a) and 328 of the Bankruptcy
                   Code [D.I. 112, 11/13/19]

                   Response Deadline:                           November 27, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                      A.      Informal comments from the Office of the United States Trustee

                   Related Documents:

                      B.      Certification of Counsel [D.I. 151, 12/2/19]

                      C.      Proposed Order

                   Status:    The Office of the United States Trustee’s concerns have been resolved, and a
                              revised proposed form of order has been submitted under Certification of
                              Counsel. No hearing is necessary unless the Court has questions.

             13.   Debtors’ Application to Employ and Retain Alvarez & Marsal North America, LLC as
                   Restructuring Advisors to Debtors and Debtors in Possession Nunc Pro Tunc to the
                   Petition Date Pursuant to Sections 327(a) and 328 of the Bankruptcy Code [D.I. 113,
                   11/13/19]

                   Response Deadline:                           November 27, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                      A.      Informal comments from the Office of the United States Trustee

                   Related Documents:

                      B.      Certification of Counsel [D.I. 152, 12/2/19]


25615237.1                                                 7
                           Case 19-12347-BLS       Doc 153     Filed 12/02/19   Page 8 of 9



                      C.      Proposed Order

                   Status:    The Office of the United States Trustee’s concerns have been resolved, and a
                              revised proposed form of order has been submitted under Certification of
                              Counsel. No hearing is necessary unless the Court has questions.

             14.   Application of Debtors for Order Authorizing Employment and Retention of Prime Clerk
                   LLC as Administrative Advisor to the Debtors Effective Nunc Pro Tunc to Petition Date
                   [D.I. 114, 11/13/19]

                   Response Deadline:                          November 27, 2019 at 4:00 p.m. (ET)

                   Responses Received:                         None

                   Related Documents:

                      A.      Certificate of No Objection [D.I. 142, 12/2/19]

                      B.      Proposed Order

                   Status:    No objections have been received and a Certificate of No Objection has been
                              filed. No hearing is necessary unless the Court has questions.

             15.   Motion of Debtors for Order Authorizing Employment and Payment of Professionals
                   Utilized in the Ordinary Course of Business [D.I. 129, 11/20/19]

                   Response Deadline:                          November 27, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                      A.      Informal comments from the Office of the United States Trustee

                   Related Documents:

                      B.      Certificate of No Objection [D.I. 143, 12/2/19]

                      C.      Proposed Order

                   Status:    No objections have been received and a Certificate of No Objection has been
                              filed. No hearing is necessary unless the Court has questions.



                                               [Signature page follows]




25615237.1                                                 8
                         Case 19-12347-BLS    Doc 153      Filed 12/02/19   Page 9 of 9



             Dated: December 2, 2019         YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                             /s/ Kara Hammond Coyle
                                             Pauline K. Morgan (No. 3650)
                                             Kara Hammond Coyle (No. 4410)
                                             Ashley E. Jacobs (No. 5635)
                                             Elizabeth S. Justison (No. 5911)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone:     (302) 571-6600
                                             Facsimile:     (302) 571-1253
                                             Email:         pmorgan@ycst.com
                                                            kcoyle@ycst.com
                                                            ajacobs@ycst.com
                                                            ejustison@ycst.com

                                             - and -

                                             SIMPSON THACHER & BARTLETT LLP

                                             Michael H. Torkin (pro hac vice pending)
                                             Kathrine A. McLendon (pro hac vice pending)
                                             Nicholas E. Baker (pro hac vice pending)
                                             Edward R. Linden (pro hac vice pending)
                                             Jamie J. Fell (pro hac vice pending)
                                             425 Lexington Avenue
                                             New York, New York 10017
                                             Telephone:      (212) 455-2000
                                             Facsimile:      (212) 455-2502
                                             Email:          michael.torkin@stblaw.com
                                                             kmclendon@stblaw.com
                                                             nbaker@stblaw.com
                                                             edward.linden@stblaw.com
                                                             jamie.fell@stblaw.com

                                             Proposed Counsel for Debtors and Debtors in Possession




25615237.1                                             9
